UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7392



JOHN JAMES BELL, a/k/a Omar Abdel-Al-Mumit,

                                           Petitioner - Appellant,

          versus


CHARLES M. CONDON, Attorney General of the
State of North Carolina; MICHAEL MOORE,
Director of South Carolina Department of
Corrections,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. G. Ross Anderson, Jr., District Judge.
(CA-99-2663-4-13BF)


Submitted:   February 6, 2001          Decided:     February 15, 2001


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John James Bell, Appellant Pro Se. George Robert DeLoach, III,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John James Bell seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Bell v. Condon, No. CA-99-2663-4-13BF

(D.S.C. Aug. 21, 2000). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2